Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hopkins (US 2018/0180872).
Regarding independent claim 1, Hopkins discloses A Micro-Electromechanical System (MEMS) device (Abstr – flexure based micro-array having micro-assemblies; see second embodiment, Figs. 8-18, para. 51-61) comprising (i.e., open language for the claim, MPEP 2111.03): 
a piston layer (Fig. 9: see piston shapes suspended from lever arm 104) suspended over a surface of a substrate by posts at corners thereof (Figs. 8-10: 76-79, 76’-79’ – corner anchors), the piston layer including an electrostatically deflectable piston (para. 52 – comb-drive actuation; 
a faceplate suspended over the piston layer (103, 104 – lever arms), the faceplate including an aperture through which the piston exposed (via the 76-79, 76’-79’ – corner anchors); and 
a plurality of thermal sinking structures (Figs. 10, 13, 14, 18: 93-96 – angled arm flexures joined at flexure connector ring 98) projecting from the surface of the substrate and extending through void spaces between the posts, the flexures (88-91 – lever arms) and the piston of the piston layer to provide thermal management of the piston layer (i.e., large surface area, such as the pistons and the surface around them, is a way to release heat; in this case, the expectation is that with the same structure, the same function is met since it has been held that although features of an apparatus may be recited either structurally or functionally, apparatus claims cover what a device is, not what a device does, and thus apparatus claims must distinguish from the prior art on the basis of structure.  MPEP § 2114, Sections I and II, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469; 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)), wherein the thermal sinking structures substantially fill the void spaces without contacting either the flexures or the piston to provide first thermal gaps separating the thermal sinking structures from the flexures and the piston (Figs. 8-10: note that the piston layer is internally and externally separate), and without altering a deflection gap [i.e., interpreted as whether there was a gap or not; if Applicant intended “without altering any quantity of the deflection gap”, then Examiner suggests amending the claim to clarify that intent] the between the piston and the surface of the substrate (i.e., the 

Regarding claim 2, the reference further discloses The device of claim 1, wherein the thermal sinking structures extend through the piston layer to a position under the faceplate to provide thermal management of the faceplate layer, and wherein the thermal sinking structures do not contact the faceplate to provide second thermal gaps between the thermal sinking structures and the faceplate (i.e., the gap is not removed since the pistons and the substrate do not touch as the electrostatic use thereof would be affected).
Regarding claim 3, the reference further discloses The device of claim 1, wherein the thermal sinking structures extend through the piston layer to connect with the faceplate to suspend the faceplate over the piston layer, and to provide thermal management of the faceplate (i.e., large surface area, such as the pistons and the surface around them, is a way to release heat; in this case, the expectation is that with the same structure, the same function is met since it has been held that although features of an apparatus may be recited either structurally or functionally, apparatus claims cover what a device is, not what a device does, and thus apparatus claims must distinguish from the prior art on the basis of structure.  MPEP § 2114, Sections I and II, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469; 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Suzuki (US 2014/0168751).
Regarding independent claim 10, all the limitations in common with claims 1-3 above are hereby incorporated, and it is further noted that the process limitations depositing and patterning and removing a first sacrificial layer and second sacrificial layer according to the structure [as set forth in above claims] are not explicitly taught by Hoskins.  
Hopkins and Suzuki are related as MEMS devices. Suzuki teaches it is further noted that the process limitations depositing and patterning and removing a first sacrificial layer and second sacrificial layer according to the structure (para. 240, 244 – two sacrificial layers). The benefits include integral formation (see para. 244).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to form the Hopkins device into its structure using the methods of it is further noted that the process limitations depositing and patterning and removing a first sacrificial layer and second sacrificial layer according to the structure as in Suzuki so as to make them unitary and integral.  
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 4-9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 4, the prior art does not teach or suggest “The device of claim 3” including the specific arrangement for “wherein the thermal sinking structures have an annular 
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
Regarding claim 6, the prior art does not teach or suggest “The device of claim 1, further comprising a first reflective surface on a top surface of the faceplate” including the specific arrangement for “and a second reflective surface over the a top surface of the piston, and wherein electrostatic deflection of the piston brings light reflected from the first reflective surface into constructive or destructive interference with light reflected from the second reflective surface.” as set forth in the claimed combination(s).
With respect to claims 7-9, these claims depend on claim 6 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “The method of claim 10, wherein patterning the first and/or second sacrificial layer to form openings for the thermal sinking structures comprises” including the specific arrangement for “forming openings having an annular cross-section in a plane parallel to the surface of the substrate, and wherein filling the openings comprises filling the openings with a first and/or second material enclosing a portion of material of the first and/or second sacrificial layer.” as set forth in the claimed combination(s).
With respect to claims 12-13, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 14, the prior art does not teach or suggest “A two-dimensional spatial light modulator” including the specific arrangement for “to provide thermal management of the faceplate, wherein the thermal sinking structures have an annular cross-section in a plane parallel 
With respect to claims 15-20, these claims depend on claim 14 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200381398, US-20200150382, US-20200035894, US-20190252357, US-20140332975, US-20120086135, US-20080285112, US-20070228869, US-20070018065, US-20020131682, US-10115663, US-9023688, US-8975744, US-8724200, US-7030824
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872